Citation Nr: 1624200	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.

3.  Entitlement to service connection for a peripheral nerve disorder of the bilateral upper extremities, to include as secondary to service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.

4.  Entitlement to service connection for a bilateral foot/toe disorder, to include as secondary to service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran is seeking entitlement to service connection for a thoracic spine disorder, a bilateral hip disorder, a peripheral nerve disorder of the bilateral upper extremities, and a bilateral foot/toe disorder.  He contends that these disorders are the direct result of his military service or are secondary to his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.



A.  Thoracic Spine Disorder

As an initial matter, the Veteran's service treatment records reflect that he slipped and fell on ice, injured his lower back, and was medically discharged from service as a result of this injury.  Treatment records from May 1979 and June 1979 indicate that the Veteran experienced reoccurring back pain since 1976 and was seen on numerous occasions with complaints of back pain.  A June 1979 x-ray of the thoracic spine shows that the Veteran had some minimal wedging of T-8 with narrowing of the disc space at T8-T9.  It was noted that these findings were compatible with "old stabilized diskitis." 

The Veteran underwent a VA spine examination in August 2011.  During that examination, the VA examiner opined that the Veteran's "middle back condition" was not caused by or the result of his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  The examiner did not provide adequate rationale for this opinion.  

Thereafter, an addendum medical opinion was obtained by the RO in January 2013.  The January 2013 VA examiner opined that the Veteran's diagnosed thoracic spine degenerative disk disease was not caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  In support of this opinion, the examiner asserted that there was no medical relationship between these two disabilities nor was there any other impairment from the Veteran's low back that would result in damage of the thoracic spine.  The examiner then noted that this disability was most likely either congenital and/or age related.  The examiner also reported that "in cases such as the Veteran's with congenital irregularities found in one area of the spine, there are commonly other congenital findings in other areas of the spine."

The Board finds that January 2013 VA examiner's supporting rationale does not adequately explain why the Veteran's thoracic spine degenerative disk disease was not caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, even if the Veteran's thoracic spine degenerative disk disease was not caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome, both the August 2011 and January 2013 VA examiners failed to address whether the Veteran's current thoracic spine degenerative disk disease is related to his military service, including the injury he sustained from falling on ice while on active duty.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that Veteran is not precluded from establishing service connection with proof of direct causation).

Under these circumstances, the Veteran must be afforded a new VA examination to determine whether his claimed thoracic spine disorder, previously diagnosed as thoracic spine degenerative disk disease, is etiologically related to his military service, including in-service injury he sustained from falling on ice; whether it manifested to a compensable degree within one year following service discharge; and whether it is caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.303; 3.307, 3.309; 3,310; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the January 2013 VA examiner stated that the Veteran's thoracic spine disorder is "most likely either congenital and/or age related."  The Board observes that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" from 38 U.S.C. §§ 310, 331, and the term "defect" from 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  In contrast, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  In drawing a distinction between these two terms, VAOPGCPREC 82-90 indicates that a "disease" generally refers to a condition considered capable of improving or deteriorating, whereas a "defect" refers to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

While it is clear that congenital or developmental "defects" may not be service-connected because they are not diseases or injuries under the law, many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, a superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90.  

For any thoracic spine disorder found on examination or diagnosed during the appeal period, the VA examiner must discuss whether that disorder is a "disease" or "defect."  If the Veteran's thoracic spine disorder, previously diagnosed as thoracic spine degenerative disk disease, is deemed to be a congenital or a developmental defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty service.  If the Veteran's thoracic spine disorder, diagnosed as thoracic spine degenerative disk disease, is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.  All rendered opinions must be accompanied by a thorough rationale.

B.  Bilateral Hip Disorder

The Veteran was afforded a VA hip examination in August 2011.  This examination was conducted by a VA examiner who reviewed the evidence of record and performed a comprehensive diagnostic evaluation of the Veteran's claimed bilateral hip disorder.  After evaluating the Veteran, the examiner reported all pertinent findings and opined that "although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology."  The examiner also asserted, "There is no [etiological] opinion because there is no diagnosis.  However, the examiner then contradicted this statement by indicating that the Veteran's "mild DJD is not caused by or the result of his low back condition [as] [t]here is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of a joint sprain and the eventual development of degenerative joint disease of that joint."  This statement, along with the x-ray findings of "minimal degenerative changes" that were reported during the examination, suggests that the Veteran may a diagnosable bilateral hip disorder.  Furthermore, to the extent that the examiner discussed the theory of entitlement to secondary service connection, the Board observes that the examiner's opinion only addressed the lack of a causal relationship between the Veteran's claimed bilateral hip disorder and his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  Unfortunately, the examiner's opinion did not address whether the Veteran's claimed bilateral hip disorder was aggravated by his service-connected lumbar spine disorder.
Under these circumstances, the Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a current bilateral hip disorder.  For any bilateral hip disorder found on examination or diagnosed during the appeal period, including mild degenerative joint disease of the hips, the examiner must provide a medical opinion addressing whether that disorder is etiologically related to his military service, including in-service injury he sustained from falling on ice; whether it manifested to a compensable degree within one year following service discharge; and whether it is caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.303; 3.307, 3.309; 3,310; see McLendon, 20 Vet. App. at 83-86; see also Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  All rendered opinions must be accompanied by a thorough rationale.

C.  Bilateral Upper Extremity Peripheral Nerve Disorder

The August 2011 VA examiner diagnosed the Veteran as having bilateral numbness of the arms and hands.  The examiner opined that the radicular symptoms of the Veteran's upper extremities from his elbow to his fingers are either a peripheral nerve lesion or a central lesion of the cervical spine.  The examiner then noted that the Veteran was not service-connected for his cervical spine and that his medical records did not document an injury of the cervical spine.  

Initially, it is unclear from the record whether the Veteran's "bilateral numbness of the arms and hands" is a chronic disability.  Moreover, the August 2011 VA examiner did not provide a sufficient medical opinion with supporting rationale addressing whether the Veteran's peripheral nerve disorder is related to his military service, including the injury he incurred from the fall on ice therein; or alternatively, whether it is caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome. 

Based on the forgoing, the Board finds that the August 2011 VA examiner's medical opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded a new VA examination to ascertain whether the Veteran has a current peripheral nerve disorder; and if so, whether that disorder is etiologically related to his military service, including in-service injury he sustained from falling on ice, or was caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.303; 3,310; see McLendon, 20 Vet. App. at 83-86; see also Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  All rendered opinions must be accompanied by a thorough rationale.

D.  Bilateral Foot/Toe Disorder

In August 2011, the Veteran underwent a VA foot/toe examination to determine the nature and etiology of his claimed bilateral foot/toe disorder.  After evaluating the Veteran, the examiner reported all pertinent findings and opined that "although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology."  The examiner also asserted, "There is no [etiological] opinion because there is no diagnosis.  However, the examiner then contradicted this statement by indicating that "[t]here is mild DJD of MTP joint noted on the x-ray [and that] [h]is mild DJD is not caused by or the result of his low back condition."  The examiner provided the following rationale in support of that opinion:

There is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of a joint sprain and the eventual development of degenerative joint disease of that joint.  Degenerative joint disease is also the result of normal age-related degenerative change and is commonly seen on x-rays of individuals over age 50.  Age related, non-traumatic, degenerative joint disease is usually bilaterally symmetrical.

This statement, along with the x-rays showing mild degenerative joint disease of the left and right metatarsophalangeal (MTP) joints, suggests that the Veteran may have arthritis affecting his bilateral MTP joints.  Furthermore, to the extent that the examiner discussed the theory of entitlement to secondary service connection, the Board observes that the examiner's opinion only addressed the lack of a causal relationship between the Veteran's degenerative joint disease of the MTP joint and his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  Unfortunately, the examiner's opinion did not address whether the Veteran's claimed bilateral hip disorder was aggravated by his service-connected lumbar spine disorder.

Under these circumstances, the Veteran must be afforded an appropriate VA examination to ascertain whether the Veteran has a current bilateral foot/toe disorder.  For any bilateral foot/toe disorder found on examination or diagnosed during the appeal period, including mild degenerative joint disease of the bilateral MTP joint, the examiner must provide a medical opinion addressing whether that disorder is etiologically related to his military service, including in-service injury he sustained from falling on ice; whether it manifested to a compensable degree within one year following service discharge; and whether it is caused or aggravated by his service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.303; 3.307, 3.309; 3,310; see McLendon, 20 Vet. App. at 83-86; see also Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  All rendered opinions must be accompanied by a thorough rationale.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, including any available VA treatment records since the July 2013 supplemental statement of the case (SSOC) was issued.

2.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his thoracic spine disorder.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as to the following:

(a)  Is the Veteran's current thoracic spine disorder a congenital or developmental defect, OR a congenital or developmental disease?

(b)  If the Veteran's current thoracic spine disorder is deemed to be a congenital or development defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty service.

(c)  If the Veteran's current thoracic spine disorder is deemed to be a congenital or developmental disease, the examiner must opine as to whether it was aggravated beyond its natural course by the Veteran's active duty service.

(d)  If the examiner finds that there are no congenital or developmental defects or diseases, or if additional thoracic spine disorders are found on evaluation, the examiner must then opine as whether any currently or previously thoracic spine disorder, including degenerative disk disease, was incurred in, due to, or otherwise etiologically related to the Veteran's active duty service, including the injury he incurred from the fall on ice therein.

(e)  If the examiner finds that the Veteran has arthritis affecting his thoracic spine, the examiner must indicate whether that arthritis manifested to the required minimum compensable degree of at least 10 percent disabling within the year after his service.

(f)  The examiner must opine as to whether the Veteran's service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome caused or aggravated his thoracic spine disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

All rendered opinions must be accompanied by a thorough rationale.

3.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his claimed bilateral hip disorder.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must accomplish the following:

(a)  The examiner must identify whether the Veteran has a current bilateral hip disorder.  If the examiner finds that the Veteran does not have a current bilateral hip disorder, the examiner must reconcile that finding with the August 2011 x-ray findings as well as the August 2011 VA examiner's comments suggesting that the Veteran has mild degenerative joint disease of the hips.  

(b)  For any bilateral hip disorder found on examination or diagnosed during the appeal period, the examiner must provide a medical opinion addressing whether that disorder had its clinical onset during active service or is directly related to service, to include whether it was caused by or the result of the in-service injury he sustained from falling on ice.  

(c)  If the examiner finds that the Veteran has arthritis affecting either or both of his hips, the examiner must indicate whether that arthritis manifested to the required minimum compensable degree of at least 10 percent disabling within the year after his service.

(c)  The examiner must opine as to whether the Veteran's service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome caused or aggravated his claimed bilateral hip disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

All rendered opinions must be accompanied by a thorough rationale.


4.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his claimed peripheral nerve disorder.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must accomplish the following:

(a)  The examiner must identify whether the Veteran has a current peripheral nerve disorder.

(b)  For any peripheral nerve disorder found on examination or diagnosed during the appeal period, the examiner must provide a medical opinion addressing whether that disorder had its clinical onset during active service or is directly related to service, to include whether it was caused by or the result of the in-service injury he sustained from falling on ice. 

(c)  The examiner must opine as to whether the Veteran's service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome caused or aggravated his claimed peripheral nerve disorder. Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(d)  If the examiner concludes that the Veteran has a peripheral nerve disorder and that the disorder is the result of either (1) a peripheral nerve lesion or (2) a central lesion of the cervical spine, the examiner must discuss the significance of the lesion and indicate whether there is any etiological relationship between this lesion and the Veteran's military service or his service-connected lumbar spine disorder.

All rendered opinions must be accompanied by a thorough rationale.

5.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his claimed bilateral foot/toe disorder, to include the previously diagnosed degenerative joint disease of the bilateral MTP joints.  The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must accomplish the following:

(a)  The examiner must identify whether the Veteran has a current bilateral foot/toe disorder.  If the examiner finds that the Veteran does not have a current bilateral foot/toe disorder, the examiner must reconcile that finding with the August 2011 x-ray findings as well as the August 2011 VA examiner's comments suggesting that the Veteran has mild degenerative joint disease of the bilateral MTP joints.  

(b)  The examiner must provide a medical opinion addressing whether the Veteran's degenerative joint disease of the bilateral MTP joints had its clinical onset during active service or is directly related to service, to include whether it was caused by or the result of the in-service injury he sustained from falling on ice.  

(c)  If the examiner finds that the Veteran has arthritis affecting either or both of his hips, the examiner must indicate whether that arthritis manifested to the required minimum compensable degree of at least 10 percent disabling within the year after his service.

(d)  The examiner must opine as to whether the Veteran's service-connected lumbar spine spondylolysis and spondylolisthesis with back pain syndrome caused or aggravated his degenerative joint disease of the bilateral MTP joints.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

All rendered opinions must be accompanied by a thorough rationale.

6.  The RO must notify the Veteran that it is his responsibility to report for these examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

